Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 1 of 23




                EXHIBIT B
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 2 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 3 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 4 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 5 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 6 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 7 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 8 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 9 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 10 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 11 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 12 of 23
  Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 13 of 23




[Page 10 o_(Chinese Original]

Chinese. This agreement shall be governed by PRC law. The result of the arbitration
shall be the Final resolution of the dispute, and there shall be no litigation. The result
of the arbitration shall be made in the form of an arbitral award, which shall be
enforceable.

     10.4 Invalidity

     Should any term or part of the Agreement or any term or part arising from the
Agreement be ruled to be invalid, then the rest terms or parts will not be invalid
automatically without judgments, and will be executed within their own scope. If any
applicable law, relevant regulation, or judgement rule requires prior attention or
refuses to acknowledge the Agreement's validity of renewal, or raises other matters
not mentioned above in the Agreement, or any relevant law, judgment rule, legal rule,
standard, enforcement proceedings, or other provision requires a preferential
application, then these legal rules or provisions shall apply with priority; as to this, the
stipulations of the Agreement shall be invalid and be replaced by the relevant pmis.

    10.5 Miscellaneous

    This Agreement is written in Chinese in four counterparts with the same legal
force. Each party holds two counterparts.




Sinopec      International      Petroleum        UNI-TOP Asia Investment Limited



                                                               F'1 ,..,J •• HM// Pf ..
                                                               tnJFlllP ASIA l!MlSTMfilIT LIMITBO

                                                 Signature:

                                                 Position: Chairman and General
                                                 Manager




                                                                                                    11
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 14 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 15 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 16 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 17 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 18 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 19 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 20 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 21 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 22 of 23
Case 1:20-cv-01770-DLF Document 1-3 Filed 06/29/20 Page 23 of 23
